 U.S. CABLEVISION CORP.21U.S. Cablevision Corp. and Local 320, InternationalBrotherhood of Electrical Workers AFL-CIO,CLC. Case 2-CA-15793January 23, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRt;ESDALEUpon a charge filed on August 8. 1978. by Local320, International Brotherhood of Electrical WorkersAFL-CIO, CLC, herein called the Union, and dulyserved on U.S. Cablevision Corp., herein called Re-spondent, the General Counsel of the National La-bor Relations Board, by the Acting Regional Direc-tor for Region 2, issued a complaint and notice ofhearing on August 30, 1978, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 30, 1978, fol-lowing a Board election in Case 2-RC-17833, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate ' and that, commencingon or about July 28, 1978, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 13, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On October 2, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on October 12, 1978,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause.Official notice is taken of the record in the representation proceeding,Case 2 RC 17833, as the term "record" is defined in secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Elecrtro.sstemn, Inc. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4thCir. 1968): Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd, 415 F.2d26 (5th Cir. 1969)1 Intertpe (o. v. Penello. 269 F.Supp. 573 (D.C. Va.,1967): Follerr Corp., 164 NI.RB 378 1967). enfd. 397 F2d 91 (7th ('ir1968): Sec. 9(d) of the NLRA, as amended.240 NLRB No. 23Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent admits itsrefusal to bargain, but denies that it thereby violatedSection 8(a)(5) and () of the Act. Specifically, it con-tends. contrary to the allegation of the complaint,that the Union has not been at times material theunit employees' bargaining representative and thatits certification to that effect is invalid. Underlyingits position is the further contention that its objec-tions to the February 9, 1978, election were, espe-cially without a hearing, improperly overruled andthat due to certain alleged "special circumstances,"relitigation of matters raised and litigated in the un-derlying representation hearing cannot properly beprecluded in this proceeding. The General Counselcontends that Respondent's contentions are withoutmerit in that they seek to raise issues which werepresented to and decided by the Regional Directorand by the Board in the underlying representationcase.A review of the record herein, including the recordin Case 2-RC-17833, shows the following: On De-cember 1, 1977, a petition was filed by the Union. OnDecember 28, 1977, the Regional Director approveda Stipulation for Certification Upon Consent Elec-tion, executed by the Union and Respondent on thatsame date, in which the appropriate unit for collec-tive bargaining was found to consist of all full-timeand regular part-time construction and maintenanceemployees employed by U.S. Cablevision Corp. at itsfacilities located at 360 Fishkill Avenue, Beacon,New York, and Route 17M, Monroe, New York, in-cluding system technicians, customer technicians,and installers, but excluding all other employees, of-fice clerical and professional employees, guards, andsupervisors as defined in the Act.On February 9, 1978, an election by secret ballotwas conducted under the supervision of the RegionalDirector, pursuant to the Stipulation for CertificationUpon Consent Election. A majority of the unit em-ployees selected the Union as their representative forthe purposes of collective bargaining. Respondentfiled timely objections to the conduct of the electionwhich were overruled in their entirety by the Region-al Director in her Report on Objections and Recom-mendations issued on March 24, 1978, in which sheU.S. CABLEVISION CORP. 21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended instead that the Union be certified asthe exclusive collective-bargaining representative ofthe employees in the unit described above. On April17, 1978, Respondent filed exceptions to the Region-al Director's report and a supporting brief. However.in its decision dated June 30, 1978, the Board foundRespondent's exceptions to be without merit andadopted the Regional Director's findings and recom-mendations and certified the Union as the exclusivecollective-bargaining representative of Respondent'semployees in the appropriate unit. In its decision theBoard held specifically that the issues raised by Re-spondent in its exceptions to the Regional Director'sreport raised nothing requiring either reversal of theRegional Director or the holding of a hearing.Commencing on or about July 7, 1978, and August16, 1978, the Union by its president, Frank Maher,telephoned Respondent's general manager, HowardErichsen, and requested that Respondent meet andbargain collectively with it as the exclusive collective-bargaining representative of said employees with re-spect to their rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment. On July 20, 1978, Respondent by letter advisedthe Union that it was taking its request to meet andbargain under advisement and by letter dated July28, 1978, refused and, as it concedes, has continuedat all times to refuse to recognize the Union and tobargain with it as the bargaining representative of theunit employees.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3The issues which Respondent seeks to raise in de-fense of its refusal to recognize and bargain with theUnion were, as the General Counsel alleges and asRespondent concedes, raised and litigated in the un-derlying representation proceeding, and Respondentdoes not offer to adduce at a hearing any newly dis-covered or previously unavailable evidence. It doescontend that special circumstances exist which re-quire the Board to reexamine the decision made inthe representation proceeding. In this regard it reliessolely on the fact that its objections to the electioninvolved in part a form used by Region 2 in an elec-tion proceeding. However, that matter could have2 The letters were signed by George P. Sisson, president of Colony Com-munications. Inc. In its answer to the complaint Respondent admitted thatit is a wholly owned subsidiary of Colony. and there is no contention thatSisson in his letters of July 20 and 28 was not properly acting on behalf ofRespondent.See Piusburgh Plate Glass (o v. N.I..RB.. 313 U.S. 146. 162 (1941):Rules and Regulations of the Board. Sec. 102.67(f) and 102.69(c).been and in substance was raised by Respondent andin substance was litigated in the representation pro-ceeding and in any case does not constitute a "spe-cial circumstance" warranting relitigation of, or ahearing on, the decision reached in the representa-tion case. Therefore, we find that Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly, wegrant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS F FACII. THE BUSINESS OF RESPONDENTRespondent is a Rhode Island corporation en-gaged in the operation of providing community an-tenna television (CATV) services to customers in theBeacon-Monroe area and bas maintained its princi-ple office and place of business in Providence, RhodeIsland, and field offices located in Beacon and Mon-roe, New York. During the past year Respondent, inthe course and conduct of its operations, derivedgross revenue in excess of $100,000 and purchasedand received at its various facilities goods and mate-rials valued in excess of $50,000 directly from Statesof the United States other than the State in whichRespondent's facilities are located.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert juris-diction herein.II. tIE LABOR ORGANIZAIION INVOLVEDLocal 320, International Brotherhood of ElectricalWorkers AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.11l. ItIE UNFAIR LABOR PRA(TICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time construc-tion and maintenance employees employed byU.S. Cablevision Corp. at its facilities located at360 Fishkill Avenue, Beacon. New York, and U.S. CABLEVISION CORP.23Route 17M, Monroe, New York, including sys-tem technicians, customer technicians, and in-stallers, but excluding all other employees, officeclerical and professional employees, guards, andsupervisors as defined in the Act.2. The certificationOn February 9, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector fore Region 2, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 30, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent RefusalCommencing on or about July 7, 1978, and at alltimes thereafter, including August 16, 1978, theUnion has requested Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed unit. Commencing on or about July 28, 1978,and continuing at all times thereafter to date, Re-spondent has refused, and continues to refuse, to rec-ognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceJuly 28, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and that by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECI OF THlE UNFAIR LABOR PRACTI(CES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company. Inc.. 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(CI. SIONS OF LAW1. U.S. Cablevision Corp. is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 320, International Brotherhood of Elec-trical Workers AFL CIO. CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time constructionand maintenance employees employed by U.S. Ca-blevision Corp. at its facilities located at 360 FishkillAvenue, Beacon, New York, and Route 17M, Mon-roe, New York, including system technicians, cus-tomer technicians, and installers but excluding allother employees, office clerical and professional em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since June 30, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 28, 1978, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.U.S. CABLEVISION CORP. 23_ ... 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, U.S.Cablevision Corp, Beacon and Monroe, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 320, InternationalBrotherhood of Electrical Workers AFL-CIO, CLC,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time construc-tion and maintenance employees employed byU.S. Cablevision Corp. at its facilities located at360 Fishkill Avenue, Beacon, New York, andRoute 17M, Monroe, New York, including sys-tem technicians, customer technicians, and in-stallers, but excluding all other employees, officeclerical and professional employees, guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at both its Beacon and its Monroe, NewYork, facilities copies of the attached notice marked-"Appendix." 4 Copies of said notice, on forms pro-vided by the Regional Director for Region 2, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local320, International Brotherhood of ElectricalWorkers AFL-CIO, CLC, as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time con-struction and maintenance employees em-ployed by U.S. Cablevision Corp. at its facil-ities located at 360 Fishkill Avenue, Beacon,New York, and Route 17 M, Monroe, NewYork, including system technicians, customertechnicians, and installers, but excluding allother employees, office clerical and profes-sional employees, guards, and supervisors asdefined in the Act.U.S. CABLEVISION CORP.